"The court which rendered a decree for an injunction may,without even any statutory authority to do so, open, vacate, or modify the same where the circumstances and situation of the parties are shown to have so changed as to make it just and equitable to do so." (Italics mine.) 32 C.J. 389.
"The modification of a decree in a preventive injunction isinherent in the court which granted it, and may be made, (a) if, in its discretion judicially exercised, it believes the ends of justice would be served by a modification, and (b) where thelaw, common or statutory, has changed, been modified orextended, and (c) where there is a change in the controlling facts on which the injunction rested." (Italics mine.) Ladner v.Siegel, 298 Pa. 487, 148 A. 699, 68 A.L.R. 1172. *Page 474 
In Kelley v. Earle, 325 Pa. 337, 344, 190 A. 140, commenting on Ladner v. Siegel, supra, the court said:
"We there held that no vested right could arise from an injunction which `due process' protected from future change, since an injunction does no more than protect property rights under the then existing facts and law and is necessarily subject to modification because of changes in either or both." (Italics mine.)
"That a person cannot have a vested right in an injunctional order or decree is made perfectly clear by the opinions in the cases cited above." Hodges v. Snyder, 45 S.D. 149,186 N.W. 867, 25 A.L.R. 1128.
"Though a final determination of the case before the court, and though binding and imperative upon the present plaintiffs, and enforceable against them by all the powers vested in a court of equity, yet they were at liberty at any time, under newcircumstances making it inequitable for it to be longercontinued, to apply to the court for a review of the case and a dissolution of the injunction. In respect to such a state of facts, an injunction can never be said to be final in the sensethat it is absolute for all time." (Italics mine.) Sawyer v.Davis, 136 Mass. 239, 49 Am. Rep. 27.
Though the doctrine expounded in the cases above cited is as ancient as equity itself, the application of it in this country seems to stem from the case of Pennsylvania v. Wheeling Belmont Bridge Co., 59 U.S. (18 How.) 421, 15 L. Ed. 435, when the court accepted and applied it without discussion. And upon authority of that case, this court, at an early date, applied the doctrine in the case of Williams v. Shoudy, 12 Wash. 362,41 P. 169, with the terse comment:
"The grounds upon, and reasons for, which it issued no longer existed . . . and by reason of the changed conditions it became ineffectual."
The fact that the decree of injunction may have been affirmed by a court of last resort does not affect the application of the doctrine (Hodges v. Snyder, 45 S.D. 149, *Page 475 186 N.W. 867, 25 A.L.R. 1128. Affirmed 261 U.S. 600,67 L. Ed. 819, 43 S. Ct. 435).
Now, applying this principle to the case at bar, we find that the common law, upon which the injunctive decree rests, "has changed, been modified or extended" by the decision of this court in Spokane v. State, 198 Wash. 682, 89 P.2d 826, and the decisions of the United States supreme court in Southern Pac.Co. v. Gallagher, 306 U.S. 167, 59 S. Ct. 389, and Pacific Tel. Tel. Co. v. Gallagher, 306 U.S. 182, 59 S. Ct. 396.
In other words, the tax which defendants were enjoined from collecting on the ground of inapplicability or invalidity of the compensating tax is now collectible from all persons in a like situation with plaintiff and, but for the injunction, would be collectible from it. It seems to me that it is not only "equitable" to dissolve the injunction, but grossly inequitable to allow it to stand. For, to now give it effect violates the cardinal rule of taxation — equality and uniformity. I venture to say that no other decision can be found that permits one taxpayer to escape the operation of a tax statute to which all other persons in like condition and situation are amenable. In the absence of authority upon the question, such a result would be intolerable. In face of the unanimity of the decisions
". . . holding that the court which rendered a decree for a permanent or perpetual injunction may open or modify the same where the circumstances and situation of the parties are shown to have so changed as to make it just and equitable to do so," (Annotation 68 A.L.R. 1180)
the result is inexcusable.
So far as the present procedure adopted by appellant is concerned, there is ample authority found in our decisions to sustain it. Post v. Spokane, 28 Wash. 701, *Page 476 69 P. 371, 1104; In re Shilshole Avenue, 101 Wash. 136,172 P. 338; Gudmundson v. Commercial Bank  Trust Co., 141 Wash. 11,250 P. 348. In the first of the above cited cases, it was held that this court has power to grant leave to attack a judgment which it has affirmed, upon a showing being made to the satisfaction of the court that the ends of justice require it.
I dissent.
MAIN, J., concurs with BLAKE, C.J.